

Exhibit 10.1


EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of September 30, 2020 (the “Amendment Date”) and made by and among
WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and CODEXIS, INC., a
Delaware corporation (“Borrower”).
WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of June 30, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”); and
WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:
1.Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.


2.Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition thereto in alphabetical order:


“Eighth Amendment Date” is September 30, 2020.


3.Section 1.1 of the Loan Agreement is hereby further amended by amending and
restating the following definitions therein as follows:


“Amortization Date” is November 1, 2022.


“Draw Period” is the period commencing on the Closing Date and ending on the
earlier of (i) September 30, 2021 and (ii) the occurrence of an Event of
Default.


“Effective Interest Rate” is:


    (a)     with respect to the Term Loans, the per annum rate of interest
(based on a year of three
hundred sixty (360) days) equal to the greater of (i) 3.75% and (ii) the sum of
(A) Index Rate on the last Business Day of the month that immediately precedes
the month in which the interest will accrue, plus (B) Fifty Hundredths percent
(0.50%); and


    (b)    with respect to the Revolving Advances, the per annum rate of
interest (based on a year of three hundred sixty (360) days) equal to the
greater of (i) 4.25% and (ii) the sum of (A) Index
Rate on the last Business Day of the month that immediately precedes the month
in which the interest will accrue, plus (B) one percent (1.00%).


“Index Rate” means the Prime Rate published in the Money Rates section of the
Western Edition of The Wall Street Journal.


“Maturity Date” is October 1, 2024.
ACTIVE 52464888v2

--------------------------------------------------------------------------------





“Revolving Facility Termination Fee” is an additional fee payable by Borrower to
Bank, upon the election by Borrower to terminate the Revolving Facility, in
amount equal to:
(i)    for a termination on or before the first anniversary of the Eighth
Amendment Date, three percent (3.00%) of the Revolving Line;
(ii)    a termination after the first anniversary of the Eighth Amendment Date
and on or before the second anniversary of the Eighth Amendment Date, two
percent (2.00%) of the Revolving Line; and
(iii)    a termination after the second anniversary of the Eighth Amendment Date
and on or before the third anniversary of the Eighth Amendment Date, one percent
(1.00%) of the Revolving Line.
4.Section 2.6 of the Loan Agreement is hereby further amended by deleting the
word “and” at the end of Section 2.6(g), replacing “.” at the end of Section
2.6(h) with “; and” and adding the following Section 2.6(i) thereto:


(i)Eighth Amendment Fee. On the Eighth Amendment Date, a fully earned and
non-refundable fee in the amount of Twelve Thousand Five Hundred Dollars
($12,500.00).




5.Bank hereby consents to the entry of Borrower into that Master Collaborative
Research Agreement (in the form attached hereto as Exhibit A and without any
amendments thereto, the “MCRA”), by and between Borrower and Molecular
Assemblies, Inc. (“MAI”), dated as of June 22, 2020, pursuant to which, among
other things, (i) Borrower purchased 1,587,050 shares of MAI’s Series A
Preferred Stock for an aggregate price of One Million Dollars ($1,000,000.00)
and (ii) in lieu of receiving cash, Borrower shall be paid for enzyme
development services rendered to MAI, as well as milestones achieved through
such development services, in shares of MAI’s Series A Preferred Stock. Bank
hereby waives any Event of Default under Loan Agreement which may have resulted
solely from Borrower’s entry into the MCRA and consummation of the transactions
specified therein.


6.Limitation of Amendment.




a.The amendments and wavier set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which the Bank or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.


b.This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.




7.To induce the Bank to enter into this Amendment, Borrower hereby represents
and warrants to the Bank as follows:


a.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in Article 5 of the Loan Agreement are true, accurate and
complete in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an
    2
ACTIVE 52464888v2

--------------------------------------------------------------------------------



earlier date, in which case they are true and correct in all material respects
as of such date), and (b) no Event of Default has occurred and is continuing;


b.Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;


c.The organizational documents of Borrower delivered to the Bank on the Closing
Date, and updated pursuant to subsequent deliveries by the Borrower to the Bank,
if any, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


d.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;


e.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Borrower with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and


f.This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and by general equitable principles.




8.Except as expressly set forth herein, the Loan Agreement shall continue in
full force and effect without alteration or amendment. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.


9.This Amendment shall be deemed effective as of the Amendment Date upon the due
execution and delivery to the Bank of this Amendment by each party hereto and
the payment by Borrower to the Bank of fee due under Section 2.6(i) of the Loan
Agreement as amended hereby.




10.This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.




11.This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.






[Balance of Page Intentionally Left Blank]


    3
ACTIVE 52464888v2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.

BORROWER:
CODEXIS, INC., A DELAWARE CORPORATION
By: /s/ Ross TaylorName: Ross TaylorTitle: Chief Financial OfficerBANK:
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION
By: /s/ Lindsay FoutyName: Lindsay FoutyTitle: VP, Portfolio Management













ACTIVE 52464888v2


--------------------------------------------------------------------------------



Exhibit A


Master Collaborative Research Agreement


(Form of Master Collaborative Research Agreement between
Molecular Assemblies, Inc. and Codexis, Inc. dated June 22, 2020)



